 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   LISA BELYEW,                                       No. 2:19-cv-0803 AC P
12                       Plaintiff,
13          v.                                          ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14   GARAFALO, et al.,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983.

19     I.   Three Strikes Analysis

20          Plaintiff seeks leave to proceed in forma pauperis under 28 U.S.C. § 1915(a). ECF No. 2.

21   The Prison Litigation Reform Act of 1995 (PLRA) permits any court of the United States to

22   authorize the commencement and prosecution of any suit without prepayment of fees by a person

23   who submits an affidavit indicating that the person is unable to pay such fees. However,

24                    [i]n no event shall a prisoner bring a civil action or appeal a
                      judgement in a civil action or proceeding under this section if the
25                    prisoner has, on 3 or more occasions, while incarcerated or detained
                      in any facility, brought an action or appeal in a court of the United
26                    States that was dismissed on the grounds that it is frivolous,
                      malicious, or fails to state a claim upon which relief may be
27                    granted, unless the prisoner is under imminent danger of serious
                      physical injury.
28
                                                       1
 1   28 U.S.C. § 1915(g). The plain language of the statute makes clear that a prisoner is precluded
 2   from bringing a civil action or an appeal in forma pauperis if the prisoner has brought three
 3   frivolous actions and/or appeals (or any combination thereof totaling three). Rodriguez v. Cook,
 4   169 F.3d 1176, 1178 (9th Cir. 1999). “[Section] 1915(g) should be used to deny a prisoner’s [in
 5   forma pauperis] status only when, after careful evaluation of the order dismissing an action, and
 6   other relevant information, the district court determines that the action was dismissed because it
 7   was frivolous, malicious or failed to state a claim.” Andrews v. King, 398 F.3d 1113, 1121 (9th
 8   Cir. 2005). “[W]hen a district court disposes of an in forma pauperis complaint ‘on the grounds
 9   that [the claim] is frivolous, malicious, or fails to state a claim upon which relief may be granted,’
10   such a complaint is ‘dismissed’ for purposes of § 1915(g) even if the district court styles such
11   dismissal as denial of the prisoner’s application to file the action without prepayment of the full
12   filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008) (second alteration in original).
13   Dismissal also counts as a strike under § 1915(g) “when (1) a district court dismisses a complaint
14   on the ground that it fails to state a claim, (2) the court grants leave to amend, and (3) the plaintiff
15   then fails to file an amended complaint” regardless of whether the case was dismissed with or
16   without prejudice. Harris v. Mangum, 863 F.3d 1133, 1142-43 (9th Cir. 2017).
17          Inspection of other cases filed by plaintiff in this court has led to the identification of at
18   least three cases brought by plaintiff that qualify as strikes. The court takes judicial notice of the
19   following lawsuits filed by plaintiff:1
20       1. Belyew v. Butte County Jail Medical Staff, E.D. Cal. No. 2:17-cv-0506 JAM EFB
21          (complaint dismissed with leave to amend for failure to state a claim, case dismissed on
22          June 26, 2018, for failure to file an amended complaint);
23       2. Belyew v. Dupre-Tokos, E.D. Cal. No. 2:18-cv-0052 WBS EFB (case dismissed for
24
     1
       The court “may take notice of proceedings in other courts, both within and without the federal
25   judicial system, if those proceedings have a direct relation to matters at issue.” United States ex
26   rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
     (citation and internal quotation marks omitted) (collecting cases); Fed. R. Evid. 201(b)(2) (court
27   may take judicial notice of facts that are capable of accurate determination by sources whose
     accuracy cannot reasonably be questioned).
28
                                                        2
 1          failure to state a claim on August 31, 2018);
 2       3. Belyew v. Merrifield, E.D. Cal. No. 2:18-cv-0648 MCE EFB (case dismissed for failure to
 3          state a claim on September 14, 2018).2
 4          All of the preceding cases were dismissed well in advance of the February 13, 2019 filing3
 5   of the instant action and none of the strikes have been overturned. Therefore, this court finds that
 6   plaintiff is precluded from proceeding in forma pauperis unless she is “under imminent danger of
 7   serious physical injury.” 28 U.S.C. § 1915(g). To satisfy the exception, plaintiff must have
 8   alleged facts that demonstrate that she was “under imminent danger of serious physical injury” at
 9   the time of filing the complaint. Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007)
10   (“[I]t is the circumstances at the time of the filing of the complaint that matters for purposes of
11   the ‘imminent danger’ exception to § 1915(g).”); see also, Abdul-Akbar v. McKelvie, 239 F.3d
12   307, 312-14 (3rd Cir. 2001); Medberry v. Butler, 185 F.3d 1189, 1192-93 (11th Cir. 1999);
13   Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998); Banos v. O’Guin, 144 F.3d 883, 885 (5th
14   Cir. 1998).
15          The complaint alleges that plaintiff was subject to sleep deprivation and other abusive
16   behavior during her incarceration at the Colusa County Jail from June 25 through October 25,
17   2018. ECF No. 1 at 3, 5-7. Plaintiff filed her complaint on February 13, 2019, and was
18   incarcerated at the Central California Women’s Facility at that time. ECF No. 1. Accordingly,
19   these allegations do not demonstrate an imminent risk of serious physical injury at the time of
20   filing and the undersigned will therefore recommend that plaintiff be required to pay the filing fee
21   in full or have the complaint dismissed.
22
     2
23     Belyew v. Merrifield was dismissed based on the defendant’s immunity and alternatively as
     barred by Heck v. Humphrey, 512 U.S. 477 (1994). The Heck bar was clear on the face of the
24   complaint because plaintiff stated that she had been found guilty and was “going to prison
     because of it” (Merrifield, ECF No. 1 at 3) and the complaint was fully dismissed under Heck
25   because plaintiff was seeking damages and injunctive relief in the form of the defendant’s recusal
26   from the bench, and such relief does not sound in habeas. Dismissal therefore counts as a strike.
     Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1055-57 (9th Cir. 2016).
     3
27     Since plaintiff is a prisoner proceeding pro se, she is afforded the benefit of the prison mailbox
     rule. Houston v. Lack, 487 U.S. 266, 276 (1988).
28
                                                       3
 1    II.   Plain Language Summary of this Order for a Pro Se Litigant
 2          You have at least three strikes under § 1915(g) and cannot be granted in forma pauperis
 3   status unless you show the court that you were in imminent danger of serious physical injury at
 4   the time you filed the complaint. Because your claims are based on things that happened
 5   approximately four months before you filed your complaint and at a place where you were no
 6   longer incarcerated at the time you filed your complaint, you cannot show that you were in
 7   imminent danger of serious physical injury.
 8          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall randomly
 9   assign a United States District Judge to this action.
10          IT IS FURTHER RECOMMENDED that plaintiff be ordered to pay the entire $400.00 in
11   required fees within thirty days or face dismissal of the case.
12          These findings and recommendations are submitted to the United States District Judge
13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
14   after being served with these findings and recommendations, plaintiff may file written objections
15   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
16   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
17   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
18   (9th Cir. 1991).
19   DATED: May 8, 2019
20

21

22

23

24

25

26

27

28
                                                       4
